Citation Nr: 1824012	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  05-40 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1977 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

This claim was originally before the Board in August 2008, at which time the Board denied the Veteran's claim for an entitlement to a rating in excess of 20 percent for her bilateral knee disabilities.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (the Court), and the Court, in a July 2010 memorandum decision, vacated the Board's August 2008 decision on the basis that the February 2005 VA examination upon which the Board had relied was inadequate.  Since that time, the Veteran's claim has been before the Board several times and each time it has been remanded for additional development, most recently in July 2017.  As substantial compliance with the Board's most recently July 2017 remand directives has been completed, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the record reflects that the Veteran is not working and that she has stated that she is not working because of her bilateral knee disabilities, among other things.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the issue of entitlement to a TDIU is raised by the record, is part and parcel of the increased rating claim on appeal, and is therefore properly before the Board at this time.



FINDINGS OF FACT

1.  The Veteran's service-connected right knee chondromalacia is manifested by severe recurrent subluxation or lateral instability. 

2.  The Veteran's service-connected left knee chondromalacia is manifested by severe recurrent subluxation or lateral instability. 

3.  For the period on appeal, as a result of the ability to combine the ratings for the lower extremities, the Veteran does have one disability rated at 40 percent or more and sufficient additional disability to bring the Veteran's combined rating to 70 percent or more; however, a preponderance of the evidence is against a finding that her service-connected disabilities render her unable to obtain or maintain gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, but no higher, for severe recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2017).

2.  The criteria for the assignment of a 30 percent rating, but no higher, for severe recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in January 2005, plus additional development letters, satisfied the VCAA notice requirement for her increased rating claim and claim for a TDIU because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the December 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained.  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.  

The Veteran was most recently provided an examination in November 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claims.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2016).  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not considered to be contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and her representative assert that she is entitled to a rating in excess of 20 percent for both her right and left knee chondromalacia.  As these issues involve application of similar facts to the same law, the Board will address these two issues together.

The Veteran's bilateral knee disabilities are currently each separately rated at 20 percent disabling, which was assigned based on moderate instability under Diagnostic Code 5257.  See, March 2005 rating decision.

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 .

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

VA General Counsel has held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (1997). 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases and the evidence.  Butts v. Brown. 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than the other based on factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  While the Veteran is current rated under Diagnostic Code 5257 for recurrent subluxation or lateral instability, additional potentially applicable codes will be given consideration.  The Board also notes that the Veteran is in receipt of a separate 10 percent rating for each knee under Diagnostic Code 5010 for traumatic arthritis.

By way of background, the Veteran has been afforded VA examinations in February 2005, April 2011, April 2014, December 2016 and November 2017 in connection with her claims.  As the Veteran's most recent VA examination in November 2017 more closely approximates her current disability picture, the Board will focus on that examination for range of motion analysis. 

During the Veteran's November 2017 VA examination, the Veteran's range of motion was reported as: flexion from 0 to 50 degrees and extension from 50 to 0 degrees in both knees.  Pain was noted on both flexion and extension, but the examiner noted that the pain did not result in additional functional loss.  The examiner did not find evidence of crepitus, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  Additionally, the examiner noted that the Veteran did not suffer from flare-ups.  See, November 2017 VA examination. 

Based on the range of motion as reported above, the Board has considered wheteher the Veteran would be entitled to a higher rating under Diagnostic Codes 5260 or 5261.  However, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Codes 5260 or 5261, as there is no evidence of the required limitation of flexion or extensions in either knee.  Diagnostic Code 5256 is inapplicable because the Veteran does not have ankyloses in either knee as reported by the November 2017 VA examiner.  Diagnostic Codes 5258 and 5259 are not for application because there is no evidence of frequent episodes of locking, pain and effusion into the joint, or the symptomatic removal of cartilage, semilunar in either knee.  Further, there is no evidence of involvement of the Veteran's tibia or fibula and no evidence of genu recurvatum in either knee, so Diagnostic Codes 5262 and 5263 are also inapplicable. 

Turning to the criteria for a higher rating under Diagnostic Code 5257, the Board notes that the Veteran's most recent VA examinations in December 2016 and November 2017 do not report any recurrent subluxation or lateral instability.  However, the Board does not find that these reports to accurately reflect the Veteran's instability and has therefore considered this portion of the examination reports to be of low probative value.  In this regard, the Board notes that the Veteran was treated several times for instances of a fall due to her perceived bilateral knee instability.  See, post-service treatment records dated November 2017, July 2016, November 2016, February 2015, December 2014, September 2014 and August 2013.  Additionally, the Veteran has consistently been reported to use bilateral knee braces constantly, requires the use of the cane consistently, and as of November 2017, had begun the use of a walker on occasion.  The Veteran has consistently reported the sensation of her knee giving away since her first VA examination in connection with this claim, in February 2005.  As her statements have been consistent over time and are consistent with her post-service treatment records, the Board assigns the Veteran's subjective feelings of instability significant probative value.  Accordingly, based on the evidence of record and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's bilateral knee disabilities are manifested by severe lateral instability and therefore, the Veteran is entitled to a 30 percent rating, but no higher, for each of her knees is warranted.  

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  However, the Veteran is already compensated for knee pain and lateral instability under Diagnostic Code 5257 and for traumatic arthritis under Diagnostic Code 5010. As noted previously, the Board finds that additional compensation for pain, weakness, or fatigability would constitute pyramiding, as the Veteran would be compensated for the same symptoms of her bilateral knee disabilities twice. 

III.  TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by his employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran and her representative assert that she entitled to a TDIU because she is unable to secure or follow substantially gainful employment as a result of her service-connected disabilities pursuant to Rice v. Shinseki.

The Veteran is service-connected for chondromalacia right knee at 30 percent, chondromalacia left knee at 30 percent, degenerative joint disease of the right knee at 10 percent, degenerative joint disease of the left knee at 10 percent, tinnitus at 10 percent, bilateral hearing loss at 0 percent, adhesions, residuals of C-Section delivery at 0 percent, and scars associated with chondromalacia, right knee at 0 percent.  The ratings for the lower extremities may be combined for the purpose of meeting the requirement of at least one disability rated at 40 percent and overall, the Veteran's combined rating is 70 percent.  Thus, she meets the scheduler threshold requirements for TDIU.

However, with respect to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a), the Board notes that the Veteran stated that she had to leave her job as a library assistant because she was unable to function on the job as the medications that she was taking made her tired and she was unable to stand for an extended period of time.  See, April 2014 statement in support of claim.  

In addition, while the Veteran's VA examinations have indicated that the Veteran suffers from some functional loss such as the inability to kneel, squat, stand or walk for a prolonged period of time, or the ability to do any load bearing work as a result of her service-connected disabilities, the examiners have also stated that sedentary activities would not be impaired.  See, December 2016 and November 2017 VA examinations.  Additionally, while the Veteran is in receipt of Social Security Disability benefits, the Board notes that Social Security Administration (SSA) holdings are not binding on VA.  However, even so, the SSA determination of the Veteran's inability to work was based not only off of her bilateral knee disabilities, but also due to her depression, diabetes, hypertension, severe back pain, anxiety, acid reflux, and sleep apnea, which are not service-connected disabilities. 

Accordingly, the Board finds that the Veteran would not be precluded from securing and following substantially gainful sedentary employment because of her service-connected disabilities.  While the Board does acknowledge that the Veteran suffers from functional loss, the Board finds that the impairment to occupation is more so a result of a combination of the veteran's nonservice-connected disabilities than her service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a TDIU under 38 C.F.R. § 4.16(a). 


ORDER

Entitlement to a rating of 30 percent, but no higher, for right knee chondromalacia is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 30 percent, but no higher, for left knee chondromalacia is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


